Exhibit 10.1

 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

(AS ADOPTED MAY 27, 2004 AND AMENDED ON APRIL 19, 2005)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. PURPOSE OF THE PLAN

 

SECTION 2. ADMINISTRATION OF THE PLAN

 

(a)  Committee Composition

 

(b)  Committee Responsibilities

 

SECTION 3. STOCK OFFERED UNDER THE PLAN

 

(a)  Authorized Shares

 

(b)  Anti-Dilution Adjustments

 

(c)  Reorganizations

 

SECTION 4. ENROLLMENT AND PARTICIPATION

 

(a)  Offering Periods

 

(b)  Accumulation Periods

 

(c)  Enrollment at IPO

 

(d)  Enrollment After IPO

 

(e)  Duration of Participation

 

(f)  Applicable Offering Period

 

SECTION 5. EMPLOYEE CONTRIBUTIONS

 

(a)  Commencement of Payroll Deductions

 

(b)  Amount of Payroll Deductions

 

(c)  Changing Withholding Rate

 

(d)  Discontinuing Payroll Deductions

 

(e)  Limit on Number of Elections

 

SECTION 6. WITHDRAWAL FROM THE PLAN

 

(a)  Withdrawal

 

(b)  Re-Enrollment After Withdrawal

 

SECTION 7. CHANGE IN EMPLOYMENT STATUS

 

(a)  Termination of Employment

 

(b)  Leave of Absence

 

(c)  Death

 

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

 

(a)  Plan Accounts

 

(b)  Purchase Price

 

(c)  Number of Shares Purchased

 

(d)  Available Shares Insufficient

 

(e)  Issuance of Stock

 

(f)  Tax Withholding

 

(g)  Unused Cash Balances

 

(h)  Stockholder Approval

 

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

 

(a)  Five Percent Limit

 

(b)  Dollar Limit

 

SECTION 10. RIGHTS NOT TRANSFERABLE

 

SECTION 11. NO RIGHTS AS AN EMPLOYEE

 

SECTION 12. NO RIGHTS AS A STOCKHOLDER

 

 

i

--------------------------------------------------------------------------------


 

SECTION 13. SECURITIES LAW REQUIREMENTS

 

SECTION 14. AMENDMENT OR DISCONTINUANCE

 

(b)  General Rule

 

(b)  Impact on Purchase Price

 

SECTION 15. DEFINITIONS

 

(a)  Accumulation Period

 

(b)  Board

 

(c)  Code

 

(d)  Committee

 

(e)  Company

 

(f)  Compensation

 

(g)  Corporate Reorganization

 

(h)  Eligible Employee

 

(i)   Exchange Act

 

(j)   Fair Market Value

 

(k)  IPO

 

(l)   Offering Period

 

(m)  Participant

 

(n)  Participating Company

 

(o)  Plan

 

(p)  Plan Account

 

(q)  Purchase Price

 

(r)  Stock

 

(s)  Subsidiary

 

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1.   PURPOSE OF THE PLAN.

 

The Board adopted the Plan effective as of the date of the IPO. The Plan shall
be implemented on such date following its effectiveness as shall be determined
by the Board in its discretion. The purpose of the Plan is to provide Eligible
Employees with an opportunity to increase their proprietary interest in the
success of the Company by purchasing Stock from the Company on favorable terms
and to pay for such purchases through payroll deductions. The Plan is intended
to qualify for favorable tax treatment under section 423 of the Code.

 

SECTION 2.   ADMINISTRATION OF THE PLAN.

 

(a)        Committee Composition.   The Committee shall administer the Plan. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

 

(b)        Committee Responsibilities.   The Committee shall interpret the Plan
and make all other policy decisions relating to the operation of the Plan. The
Committee may adopt such rules, guidelines and forms as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

 

SECTION 3.   STOCK OFFERED UNDER THE PLAN.

 

(a)        Authorized Shares.   The number of shares of Stock available for
purchase under the Plan shall be 625,000(1) (subject to adjustment pursuant to
Subsection (b) below).

 

(b)        Anti-Dilution Adjustments.   The aggregate number of shares of Stock
offered under the Plan, the 2,500-share limitation described in Section 8(c) and
the price of shares that any Participant has elected to purchase shall be
adjusted proportionately for any increase or decrease in the number of
outstanding shares of Stock resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, any other increase or decrease in
such shares effected without receipt or payment of consideration by the Company,
the distribution of the shares of a Subsidiary to the Company’s stockholders, or
a similar event.

 

(c)        Reorganizations.   Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period and Accumulation Period then in progress shall terminate and
shares shall be purchased pursuant to Section 8, unless the Plan is continued or
assumed by the surviving corporation or its parent corporation. The Plan shall
in no event be construed to restrict in any way the Company’s right to undertake
a dissolution, liquidation, merger, consolidation or other reorganization.

 

SECTION 4.   ENROLLMENT AND PARTICIPATION.

 

(a)        Offering Periods.   While the Plan is in effect, four overlapping
Offering Periods shall commence in each calendar year. The Offering Periods
shall consist of the 27-month periods commencing on each February 1, May 1,
August 1, and November 1, except that:

 

(i)         The first Offering Period under the Plan shall commence on the date
designated by the Board and shall end on the date 27 months later.

 

--------------------------------------------------------------------------------

(1)       All share numbers reflect the reverse stock split approved in
connection with the IPO. Reflects 300,000 shares increase approved by the
stockholder on June 30, 2005.

 

1

--------------------------------------------------------------------------------


 

(ii)       The Committee may determine that the first Offering Period applicable
to the Eligible Employees of a new Participating Company shall commence on any
date specified by the Committee.

 

(iii)      An Offering Period shall in no event be longer than 27 months.

 

(iv)       The Committee may vary the beginning and ending dates of an Offering
Period at any time prior to the commencement of an Offering Period or at any
time during an Offering Period to be effective following the next purchase date.

 

(b)        Accumulation Periods.   While the Plan is in effect, four
Accumulation Periods shall commence in each calendar year. The Accumulation
Periods shall consist of the three-month periods commencing on each February 1,
May 1, August 1, and November 1, except that:

 

(i)         The first Accumulation Period shall commence on the date designated
by the Board and end on the earliest of the next January 31, April 30, July 31,
or October 31 unless otherwise provided by the Committee.

 

(ii)       The Committee may determine that the first Accumulation Period
applicable to the Eligible Employees of a new Participating Company shall
commence on any date specified by the Committee.

 

(iii)      The Committee may vary the beginning and ending dates of an
Accumulation Period at any time to be effective following the next purchase
date.

 

(c)        Enrollment at IPO.   If the Board elects to implement the Plan
effective on the date of the IPO, then each individual who, on the day of the
IPO, qualifies as an Eligible Employee shall automatically become a Participant
on such day. Each Participant who was automatically enrolled on the day of the
IPO shall file the prescribed enrollment form with the Company. The enrollment
form shall be filed at the prescribed location within 10 business days after the
Company files a registration statement on Form S-8 for the shares of Stock
offered under the Plan. If a Participant who was automatically enrolled on the
day of the IPO fails to file such form in a timely manner, then such Participant
shall be deemed to have withdrawn from the Plan under Section 6(a). A former
Participant who is deemed to have withdrawn from the Plan shall not be a
Participant until he or she re-enrolls in the Plan under Subsection (d) below.
Re-enrollment may be effective only at the commencement of an Offering Period.

 

(d)        Enrollment After IPO.   If the Plan is implemented subsequent to the
date of the IPO, then each Eligible Employee may elect to become a Participant
on the first day of the first Offering Period by filing the prescribed
enrollment form with the Company. The enrollment form shall be filed at the
prescribed location not later than the day designated by the Company but in any
event prior to the commencement of the Offering Period. In the case of any
individual who qualifies as an Eligible Employee on the first day of any
Offering Period other than the first Offering Period, he or she may elect to
become a Participant by filing the prescribed enrollment form with the Company.

 

(e)        Duration of Participation.   Once enrolled in the Plan, a Participant
shall continue to participate in the Plan until he or she:

 

(i)         Reaches the end of the Accumulation Period in which his or her
employee contributions were discontinued under Section 5(d) or 9(b);

 

(ii)       Is deemed to withdraw from the Plan under Subsection (c) above;

 

(iii)      Withdraws from the Plan under Section 6(a); or

 

(iv)       Ceases to be an Eligible Employee.

 

2

--------------------------------------------------------------------------------


 

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Accumulation Period ending in the next calendar year, if he or she then
is an Eligible Employee. In all other cases, a former Participant may again
become a Participant, if he or she then is an Eligible Employee, by following
the procedure described in Subsection (d) above.

 

(f)         Applicable Offering Period.   For purposes of calculating the
Purchase Price under Section 8(b), the applicable Offering Period shall be
determined as follows:

 

(i)         Once a Participant is enrolled in the Plan for an Offering Period,
such Offering Period shall continue to apply to him or her until the earliest of
(A) the end of such Offering Period, (B) the end of his or her participation
under Subsection (e) above or (C) re-enrollment for a subsequent Offering Period
under Paragraph (ii), (iii) or (iv) below.

 

(ii)       In the event that the Fair Market Value of Stock on the last trading
day before the commencement of the Offering Period for which the Participant is
enrolled is higher than on the last trading day before the commencement of any
subsequent Offering Period, the Participant shall automatically be re-enrolled
for such subsequent Offering Period.

 

(iii)      If Section 14(b) applies, the Participant shall automatically be
re-enrolled for a new Offering Period.

 

(iv)       Any other provision of the Plan notwithstanding, the Company (at its
sole discretion) may determine prior to the commencement of any new Offering
Period that all Participants shall be re-enrolled for such new Offering Period.

 

(v)        When a Participant reaches the end of an Offering Period but his or
her participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

 

SECTION 5.   EMPLOYEE CONTRIBUTIONS.

 

(a)        Commencement of Payroll Deductions.   A Participant may purchase
shares of Stock under the Plan solely by means of payroll deductions. Payroll
deductions shall commence as soon as reasonably practicable after the Company
has received the prescribed enrollment form.

 

(b)        Amount of Payroll Deductions.   An Eligible Employee shall designate
on the enrollment form the portion of his or her Compensation that he or she
elects to have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%.

 

(c)        Changing Withholding Rate.   If a Participant wishes to change the
rate of payroll withholding, he or she may do so by filing a new enrollment form
with the Company at the prescribed location at any time. The new withholding
rate shall be effective as soon as reasonably practicable after the Company has
received such form. The new withholding rate shall be a whole percentage of the
Eligible Employee’s Compensation, but not less than 1% nor more than 15%.

 

(d)        Discontinuing Payroll Deductions.   If a Participant wishes to
discontinue employee contributions entirely, he or she may do so by filing a new
enrollment form with the Company at the prescribed location at any time. Payroll
withholding shall cease at the date requested by the Participant or thereafter
as soon as reasonably practicable after the Company has received such form. (In
addition, employee contributions may be discontinued automatically pursuant to
Section 9(b).) A Participant who has discontinued employee contributions may
resume such contributions by filing a new enrollment form with the Company at
the prescribed location. Payroll withholding shall resume as soon as reasonably
practicable after the Company has received such form.

 

3

--------------------------------------------------------------------------------


 

(e)        Limit on Number of Elections.   No Participant shall make more than 2
elections under Subsection (c) or (d) above during any Accumulation Period.

 

SECTION 6.   WITHDRAWAL FROM THE PLAN.

 

(a)        Withdrawal.   A Participant may elect to withdraw from the Plan by
filing the prescribed form with the Company at the prescribed location at any
time before the last day of an Accumulation Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account shall be refunded to him or her in
cash. No partial withdrawals shall be permitted.

 

(b)        Re-Enrollment After Withdrawal.   A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 4(d). Re-enrollment may be effective only at the
commencement of an Offering Period.

 

SECTION 7.   CHANGE IN EMPLOYMENT STATUS.

 

(a)        Termination of Employment.   Termination of employment as an Eligible
Employee for any reason, including death, shall be treated as an automatic
withdrawal from the Plan under Section 6(a). (A transfer from one Participating
Company to another shall not be treated as a termination of employment.)

 

(b)        Leave of Absence.   For purposes of the Plan, employment shall not be
deemed to terminate when the Participant goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
in writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

 

(c)        Death.   In the event of the Participant’s death, the amount credited
to his or her Plan Account shall be paid to a beneficiary designated by him or
her for this purpose on the prescribed form or, if none, to the Participant’s
estate. Such form shall be valid only if it was filed with the Company at the
prescribed location before the Participant’s death.

 

SECTION 8.   PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a)        Plan Accounts.   The Company shall maintain a Plan Account on its
books in the name of each Participant. Whenever an amount is deducted from the
Participant’s Compensation for purposes of the Plan, such amount shall be
credited to the Participant’s Plan Account. Amounts credited to Plan Accounts
shall not be trust funds and may be commingled with the Company’s general assets
and applied to general corporate purposes. No interest shall be credited to Plan
Accounts, except to the extent otherwise provided by the Committee.

 

(b)        Purchase Price.   The Purchase Price for each share of Stock
purchased at the close of an Accumulation Period shall not be less than the
lower of:

 

(i)         85% of the Fair Market Value of such share on the last trading day
before the commencement of the applicable Offering Period (as determined under
Section 4(f)) or, in the case of the first Offering Period under the Plan, 85%
of the price at which one share of Stock is offered to the public in the IPO; or

 

(ii)       85% of the Fair Market Value of such share on the last trading day in
such Accumulation Period.

 

(iii)      The Committee may determine at any time prior to the start of an
Accumulation Period that the Purchase Price will be such percentage of the Fair
Market Value as the Committee

 

4

--------------------------------------------------------------------------------


 

shall determine provided that the price shall not be lower than 85% nor higher
than 100% of the Fair Market Value of such share on the last trading day before
the commencement of the applicable Offering Period or on the last trading day of
an Accumulation Period (whichever of such days is selected by the Committee).

 

(c)        Number of Shares Purchased.   As of the last day of each Accumulation
Period, each Participant shall be deemed to have elected to purchase the number
of shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 2,500 shares of Stock
with respect to any Accumulation Period nor more than the amounts of Stock set
forth in Sections 3(a) and 9(b). The Committee may determine with respect to all
Participants that any fractional share, as calculated under this Subsection (c),
shall be (i) rounded down to the next lower whole share or (ii) credited as a
fractional share.

 

(d)        Available Shares Insufficient.   In the event that the aggregate
number of shares that all Participants elect to purchase during an Accumulation
Period exceeds the maximum number of shares remaining available for issuance
under Section 3, then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

 

(e)        Issuance of Stock.   Certificates representing the shares of Stock
purchased by a Participant under the Plan shall be issued to him or her as soon
as reasonably practicable after the close of the applicable Accumulation Period,
except that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

 

(f)         Tax Withholding.   To the extent required by applicable federal,
state, local or foreign law, a Participant shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the Plan. The Company shall not be required to issue
any shares of Stock under the Plan until such obligations are satisfied.

 

(g)        Unused Cash Balances.   An amount remaining in the Participant’s Plan
Account that represents the Purchase Price for any fractional share shall be
carried over in the Participant’s Plan Account to the next Accumulation Period.
Any amount remaining in the Participant’s Plan Account that represents the
Purchase Price for whole shares that could not be purchased by reason of
Subsection (c) above, Section 3 or Section 9(b) shall be refunded to the
Participant in cash, without interest.

 

(h)        Stockholder Approval.   Any other provision of the Plan
notwithstanding, no shares of Stock shall be purchased under the Plan unless and
until the Company’s stockholders have approved the adoption of the Plan.

 

SECTION 9.   LIMITATIONS ON STOCK OWNERSHIP.

 

(a)        Five Percent Limit.   Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing more than 5% of the total combined voting

 

5

--------------------------------------------------------------------------------


 

power or value of all classes of stock of the Company or any parent or
Subsidiary of the Company. For purposes of this Subsection (a), the following
rules shall apply:

 

(i)         Ownership of stock shall be determined after applying the
attribution rules of section 424(d) of the Code;

 

(ii)       Each Participant shall be deemed to own any stock that he or she has
a right or option to purchase under this or any other plan; and

 

(iii)      Each Participant shall be deemed to have the right to purchase 2,500
shares of Stock under this Plan with respect to each Accumulation Period.

 

(b)        Dollar Limit.   Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

 

(i)         In the case of Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased in the current calendar year (under this Plan and all other employee
stock purchase plans of the Company or any parent or Subsidiary of the Company).

 

(ii)       In the case of Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company) in the current
calendar year and in the immediately preceding calendar year.

 

(iii)      In the case of Stock purchased during an Offering Period that
commenced in the second preceding calendar year, the limit shall be equal to
(A) $75,000 minus (B) the Fair Market Value of the Stock that the Participant
previously purchased (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company) in the current
calendar year and in the two preceding calendar years.

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Accumulation Period ending
in the next calendar year (if he or she then is an Eligible Employee).

 

SECTION 10.   RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

SECTION 11.   NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which

 

6

--------------------------------------------------------------------------------


 

rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

SECTION 12.   NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

 

SECTION 13.   SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 14.   AMENDMENT OR DISCONTINUANCE.

 

(a)        General Rule.   The Board shall have the right to amend, suspend or
terminate the Plan at any time and without notice. Except as provided in
Section 3, any increase in the aggregate number of shares of Stock that may be
issued under the Plan shall be subject to the approval of the Company’s
stockholders. In addition, any other amendment of the Plan shall be subject to
the approval of the Company’s stockholders to the extent required by any
applicable law or regulation. The Plan shall terminate automatically 20 years
after its adoption by the Board, unless (a) the Plan is extended by the Board
and (b) the extension is approved within 12 months by a vote of the stockholders
of the Company.

 

(b)        Impact on Purchase Price.   This Subsection (b) shall apply in the
event that (i) the Company’s stockholders during an Accumulation Period approve
an increase in the number of shares of Stock that may be issued under Section 3
and (ii) the aggregate number of shares to be purchased at the close of such
Accumulation Period exceeds the number of shares that remained available under
Section 3 before such increase. In such event, the Purchase Price for each share
of Stock purchased at the close of such Accumulation Period shall be the lower
of:

 

(i)         The higher of (A) 85% of the Fair Market Value of such share on the
last trading day before the commencement of the applicable Offering Period or,
in the case of the first Offering Period under the Plan, 85% of the price at
which one share of Stock is offered to the public in the IPO (if applicable) or
(B) 85% of the Fair Market Value of such share on the last trading day before
the date the Company’s stockholders approve such increase; or

 

(ii)       85% of the Fair Market Value of such share on the last trading day in
such Accumulation Period.

 

Immediately after the close of such Accumulation Period, a new Offering Period
shall commence for all Participants.

 

SECTION 15.   DEFINITIONS.

 

(a)        “Accumulation Period” means a period during which contributions may
be made toward the purchase of Stock under the Plan, as determined pursuant to
Section 4(b).

 

(b)        “Board” means the Board of Directors of the Company, as constituted
from time to time.

 

(c)        “Code” means the Internal Revenue Code of 1986, as amended.

 

7

--------------------------------------------------------------------------------


 

(d)        “Committee” means a committee of the Board, as described in
Section 2.

 

(e)        “Company” means Theravance, Inc., a Delaware corporation.

 

(f)         “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under section 401(k) or
125 of the Code. “Compensation” shall exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

 

(g)        “Corporate Reorganization” means:

 

(i)         The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization; or

 

(ii)       The sale, transfer or other disposition of all or substantially all
of the Company’s assets or the complete liquidation or dissolution of the
Company.

 

(h)        “Eligible Employee” means any employee of a Participating Company who
meets both of the following requirements:

 

(i)         His or her customary employment is for more than five months per
calendar year and for more than 20 hours per week; and

 

(ii)       He or she has been an employee of a Participating Company for such
period (if any) as the Committee may determine before the beginning of the
applicable Offering Period.

 

Officers of the Company shall not participate in the initial Offering Period or
in any subsequent Offering Period unless the Committee announces prior to
commencement of an Offering Period that officers shall be eligible to
participate. The foregoing notwithstanding, an individual shall not be
considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country that has jurisdiction over him or her or if
he or she is subject to a collective bargaining agreement that does not provide
for participation in the Plan.

 

(i)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(j)         “Fair Market Value” means the market price of Stock, determined by
the Committee as follows:

 

(i)         If the Stock was traded on The Nasdaq National Market or The Nasdaq
SmallCap Market on the date in question, then the Fair Market Value shall be
equal to the last-transaction price quoted for such date by such Market;

 

(ii)       If the Stock was traded on a stock exchange on the date in question,
then the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; or

 

(iii)      If none of the foregoing provisions is applicable, then the Committee
shall determine the Fair Market Value in good faith on such basis as it deems
appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

 

8

--------------------------------------------------------------------------------


 

(k)        “IPO” means the effective date of the registration statement filed by
the Company with the Securities and Exchange Commission for its initial offering
of Stock to the public.

 

(l)         “Offering Period” means a period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

 

(m)      “Participant” means an Eligible Employee who participates in the Plan,
as provided in Section 4.

 

(n)        “Participating Company” means (i) the Company and (ii) each present
or future Subsidiary designated by the Committee as a Participating Company.

 

(o)        “Plan” means this Theravance, Inc. 2004 Employee Stock Purchase Plan,
as it may be amended from time to time.

 

(p)        “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

 

(q)        “Purchase Price” means the price at which Participants may purchase
Stock under the Plan, as determined pursuant to Section 8(b).

 

(r)        “Stock” means the Common Stock of the Company.

 

(s)        “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

Addendum for International Participants

 

The Committee may allow Participants who are employed by a Participating Company
designated by the Committee, who are not employed by the Company and who work or
reside outside of the United States an opportunity to acquire Common Stock
pursuant to the Plan in accordance with such special terms and conditions as the
Committee may designate with respect to each such Participating Company. Without
limiting the authority of the Committee, the special terms and conditions which
may be established with respect to each such Participating Company, and which
need not be the same for all Participating Companies, include but are not
limited to the right to participate, procedures for elections to participate,
the payment of any interest with respect to amounts received from or credited to
accounts held for the benefit of Participants, the purchase price of any shares
to be acquired, the length of any purchase period, the maximum amount of
contributions, credits or Stock which may be acquired by any Participant, and a
Participant’s rights in the event of his or her death, disability, withdrawal
from the Plan, termination of employment on behalf of the Company and all
matters related thereto. This Addendum is not subject to Section 423 of the Code
or any other provision of the Plan that refers to or is based upon such Section.
For purposes of United States tax laws, this Addendum shall be treated as
separate and apart from the balance of the Plan.

 

9

--------------------------------------------------------------------------------